Citation Nr: 1027090	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  04-27 855	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to secondary service connection for a heart 
disability.  

2.  Entitlement to secondary service connection for a sleep 
disorder.

3.  Entitlement to secondary service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from February 1959 to February 
1963, and from January to June 1965.

This appeal to the Board of Veterans Appeals (Board) arises from 
a February 2003 rating action that denied service connection for 
heart, sleep, and acquired psychiatric disorders as secondary to 
the veteran's service-connected tinnitus.

By decision of August 2007, the Board denied secondary service 
connection for heart, sleep, and acquired psychiatric disorders.  
The Veteran appealed the denials to the U.S. Court of Appeals for 
Veterans Claims (Court).  By September 2009 Memorandum Decision, 
the Court vacated the Board's August 2007 decision and remanded 
the matters to the Board for further proceedings consistent 
therewith.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify the 
appellant if further action is required.


REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009)), and the Court's decision, the 
Board finds that all notice and development action needed to 
render a fair decision on the claims on appeal has not been 
accomplished.

Under the applicable criteria, service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  See also Harder v Brown, 5 Vet. App. 183, 187-89 (1993).  
Allen v. Brown, 7 Vet. App. 439, 448 (1995), holds that 38 C.F.R. 
§ 3.310(a) authorizes a grant of service connection not only for 
disability caused by a service-connected disability, but for the 
extent of additional disability resulting from aggravation of a 
non-service-connected disability by a service-connected one.  

Where the record does not adequately reveal the current state of 
a disability, the fulfillment of the duty to assist includes 
providing a thorough and contemporaneous medical examination that 
considers the claimant's prior medical examinations and 
treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); 
Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  Inadequate 
medical evaluation frustrates judicial review.  Hicks v. Brown,  
8 Vet. App. 417, 422 (1995).  

Additional medical findings being needed to resolve the claims 
for secondary service connection for sleep and acquired 
psychiatric disorders on appeal, the Board finds that due process 
of law requires that this case must thus be remanded to the RO to 
obtain a special VA examination by a physician that addresses 
these matters.  

The Veteran is hereby advised that failure to report for any 
scheduled VA examination, without good cause, may result in 
denial of the claim.  See 38 C.F.R.   § 3.655 (2009).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate family 
member.  Id.   If the Veteran does not report for any scheduled 
examination, the RO must obtain and associate with the claims 
folder a copy of any notice of the date and time of the 
examination sent to him by the VA medical facility at which it 
was to have been conducted.

The Board notes that the incarceration of the Veteran may require 
adjustment of the duty to assist for his peculiar circumstances, 
and the limitations it places on the RO.  See Bolton v. Brown, 8 
Vet. App. 185, 191 (1995).  As a result, if VA examination of the 
Veteran cannot be obtained, the RO should provide a detailed 
explanation of the efforts that were made and the reasons that an 
examination could not be afforded.  Thus, the RO should make 
every effort to obtain appropriate medical examination for the 
appellant or appropriate alternative evidence, given his peculiar 
circumstances, the requirements of the VA Adjudication Procedure 
Manual M21-1, and state law.  If VA examination of the appellant 
is not feasible, the RO should consider referring the claims 
folder and available medical records to a VA physician for 
medical nexus opinions without current examination of the 
appellant.

Appellate review also discloses that the Veteran receives 
continuing treatment and evaluation for his heart disability  As 
such medical information would be helpful in resolving the claim 
on appeal, the Board finds that the RO should contact the Veteran 
and request him to furnish written authorization permitting the 
release to the VA of all such medical records for consideration 
in this claim, to include the complete clinical records of 
treatment and evaluation at the St. Claire Regional Medical 
Center, 22 Medical Circle, Morehead, Kentucky 40351 on 13 and 15 
December 2006; the complete clinical records of treatment and 
evaluation at the Central Baptist Hospital, 1740 Nicholasville 
Road, Lexington, Kentucky 40503 in December 2006, to include 
post-hospital follow-up treatment up to the present time by Peter 
L. Gallagher, M.D.; the complete clinical records of treatment 
and evaluation at the Baptist Hospital Northeast, 1025 New Moody 
Lane, LaGrange, Kentucky 40031 in November 2008, to include post-
hospital follow-up treatment up to the present time by Frederick 
W. Kemen, M.D., Bruce Fisher, M.D., and Matthew Springer, M.D.; 
all records of treatment and evaluation by Medical Center 
Cardiologists, 400 Executive Park, Louisville, Kentucky 40207, to 
include follow-up treatment from December 2008 up to the present 
time by Michael J. Springer, M.D.; and all records of treatment 
and evaluation at the Gill Heart Institute, University of 
Kentucky Medical Center, Lexington, Kentucky up to the present 
time.  The RO should then obtain any additional evidence for 
which the Veteran provides sufficient information and 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific action 
requested on remand does not relieve the RO of the responsibility 
to ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the action requested above, 
the RO should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.

Accordingly, this case is hereby REMANDED to the RO via the AMC 
for the following action:
    
1.  The RO should contact the Veteran and 
his representative and request him to 
provide written authorization to enable the 
VA to obtain copies of the complete 
clinical records of treatment and 
evaluation at the St. Claire Regional 
Medical Center, 22 Medical Circle, 
Morehead, Kentucky 40351 on 13 and 15 
December 2006; the complete clinical 
records of treatment and evaluation at the 
Central Baptist Hospital, 1740 
Nicholasville Road, Lexington, Kentucky 
40503 in December 2006, to include post-
hospital follow-up treatment up to the 
present time by Peter L. Gallagher, M.D.; 
the complete clinical records of treatment 
and evaluation at the Baptist Hospital 
Northeast, 1025 New Moody Lane, LaGrange, 
Kentucky 40031 in November 2008, to include 
post-hospital follow-up treatment up to the 
present time by Frederick W. Kemen, M.D., 
Bruce Fisher, M.D., and Matthew Springer, 
M.D.; all records of treatment and 
evaluation by Medical Center Cardiologists, 
400 Executive Park, Louisville, Kentucky 
40207, to include follow-up treatment from 
December 2008 up to the present time by 
Michael J. Springer, M.D.; and all records 
of treatment and evaluation at the Gill 
Heart Institute, University of Kentucky 
Medical Center, Lexington, Kentucky up to 
the present time.       

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records and/or responses 
received should be associated with the 
claims folder.

3.  If any records sought are not obtained, 
the RO should notify the appellant and his 
representative of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.

4.  After the abovementioned medical 
records have been obtained, the RO should 
afford the Veteran a special VA examination 
by a physician to determine the nature and 
etiology of any current sleep and acquired 
psychiatric disorder.  The entire claims 
folder must be made available to the 
physician designated to examine the 
Veteran, and the examination report must 
include discussion of his documented 
medical history and assertions.  All 
indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail and correlated 
to a specific diagnosis.  

The examining physician should render 
opinions for the record as to whether it is 
at least as likely as not (i.e., there is 
at least a 50% probability), or not at 
least as likely as not (i.e., there is 
less than a 50% probability) that any 
currently-diagnosed sleep and acquired 
psychiatric disorder was caused or has been 
aggravated by the veteran's service-
connected tinnitus.  If aggravation of any 
non-service-connected sleep or acquired 
psychiatric disorder by the service-
connected tinnitus is found, the doctor 
should attempt to quantify the degree of 
additional sleep or acquired psychiatric 
disability resulting from the aggravation.  
In reaching his opinions, the physician 
should review and address the medical 
evidence of record, to specifically include 
the December 2002 medical report of Q. 
Craig Meek, M.D.

The doctor should set forth all examination 
findings, along with the complete rationale 
for all opinions expressed and conclusions 
reached, in a typewritten report.

5.  If the Veteran fails to report for the 
scheduled examination, the RO must obtain 
and associate with the claims folder a copy 
of any notice of the date and time of the 
examination sent to him by the VA medical 
facility at which it was to have been 
conducted, and apply the provisions of 
38 C.F.R. § 3.655, as appropriate. 

6.  If VA examination of the incarcerated 
Veteran cannot be obtained, the RO should 
provide a detailed explanation of the 
efforts to obtain appropriate medical 
examination or appropriate alternative 
evidence, given his peculiar circumstances, 
the requirements of the VA Adjudication 
Procedure Manual M21-1, and state law.  If 
VA examination of the appellant is not 
feasible, the RO should refer the claims 
folder and available medical records to a 
VA physician for the requested medical 
nexus opinions without current examination 
of the appellant.

7.  To help avoid future Remand, the RO 
must ensure that all requested development 
action has been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West,        11 Vet. App. 
268, 271 (1998).  
   
8.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claims on appeal in light 
of all pertinent evidence and legal 
authority.           
 
9.  If the claims on appeal remain denied, 
the RO must furnish the appellant and his 
representative an appropriate Supplemental 
Statement of the Case that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time period 
for response before the claims folder is 
returned to the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether any benefit requested should 
be granted or denied.  The Veteran needs take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate timeframe.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).

